Citation Nr: 0523742	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to hypertension.

3.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to hypertension.

4.  Entitlement to nonservice-connected (NSC) pension.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
September 15, 1974 and from September 16, 1974 to February 
1980.  In a 1984 administrative decision, the RO determined 
that the veteran's discharge for his period of service from 
December 1972 through December 14, 1976, was under honorable 
conditions, but that his discharge for his period of service 
from December 15, 1976 to February 1980 was under 
dishonorable conditions.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's claims.  

In March 2003, the veteran requested a Board hearing in 
Washington D.C.  The requested hearing was scheduled for late 
July 2003 and the veteran was notified of it in 
correspondence from the Board issued in April 2003.  In 
correspondence from the veteran received in early July 2003, 
he indicated that he was imprisoned and wished to postpone 
the hearing indefinitely, as he was unsure of when he would 
be released.  

In January 2004, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
development ordered by the Board was completed to the extent 
possible, and the claims were returned to the Board for 
appellate review.  

The issues in appellate status only include those listed on 
the title page of this decision.  Although the RO issued a 
supplemental statement of the case including the claim of 
service connection for hepatitis in January 2005, that issue 
was specifically not included in the veteran's substantive 
appeal received at the RO in March 2003.  Inasmuch as the 
veteran is attempting to reopen a claim for service 
connection for hepatitis, this matter is referred to the RO 
for appropriate action.  

The issue of entitlement to nonservice-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension did not have its onset during active service 
or an applicable presumptive period, or otherwise result from 
disease or injury in service. 

2.  Coronary artery disease did not have its onset during 
active service or an applicable presumptive period, or 
otherwise result from disease or injury in service.  

3.  Peripheral vascular disease did not have its onset during 
active service or an applicable presumptive period, or 
otherwise result from disease or injury in service.  

4.  The veteran is not service connected for hypertension.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran is not entitled to service connection for 
coronary artery disease, including as secondary to service-
connected hypertension.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2004).

3.  The veteran is not entitled to service connection for 
peripheral vascular disease, including as secondary to 
service-connected hypertension.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify as far as the service 
connection claims by means of a letter from the RO to the 
appellant in April 2004.  The veteran was told of the 
requirements to successfully establish service connection on 
a direct and secondary basis, advised of his and VA's 
respective duties, and asked to send any evidence he had 
pertaining to the claim.  

The letter, required following the passage of the VCAA, was 
not mailed to the appellant prior to the initial RO 
adjudication of his claims.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional, relevant 
evidence in response to the April 2004 letter that was not 
fully considered by the RO in the subsequent adjudication 
contained in the supplemental statement of the case (SSOC) 
issued in January 2005.  There is simply no indication that 
disposition of his claims would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In connection with his 
application, the veteran requested information about 
accredited representatives.  He was provided this information 
in a May 2001 letter from the RO.  He remains unrepresented.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained service medical records and service 
personnel records.  Also, medical records from Texas 
Department of Criminal Justice, and Texas R.O.I, Brackenridge 
Hospital have been obtained.  

The veteran maintains that there are outstanding medical 
treatment records that would be critical to his claim.  He 
has explained that they were obtained by him from the Texas 
Department of Criminal Justice (TDCJ) in 2004.  He stated 
that he attempted to mail copies of these records home, then 
to the VA, but they were lost in the mail twice.  However, 
the Board notes that the TDCJ has sent records showing that 
the veteran was incarcerated at a Texas prison beginning in 
January 1994 with a maximum sentence of 16 years for attempt 
to commit murder with a deadly weapon.  His maximum 
expiration date of his sentence is December 2008.  Records 
from the veteran were received in May 2001.  These were 
combined treatment records from TDCJ and Brackenridge 
Hospital.  The records from Brackenridge date from March 1988 
to June 2001, while additional records requested by VA from 
TDCJ date from September 2004.  Records were obtained showing 
treatment by Larry Largent, M.D., at a TDCJ facility in 2000 
and 2001.  Also, the veteran submitted a record of 
prescriptions in 2005.  While the record of prescriptions in 
2005 was received subsequent to the January 2005 SSOC, remand 
for the issuance of a supplemental statement of the case is 
not warranted, as this evidence is cumulative of evidence 
already of record and considered by the RO.  See 38 C.F.R. 
§ 19.31.

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  Although the veteran indicates that 
additional service medical records may exist, VA has properly 
requested records.  Moreover, while the veteran has asserted 
that he was diagnosed with hypertension at his separation 
examination in 1980, that was during his period of service 
characterized as under dishonorable conditions.  Even 
inasmuch as these could potentially show chronic disease, the 
service medical records reflect that the veteran declined a 
separation physical examination in a signed document dated 
January 9, 1980.  And, as he was AWOL from mid-June 1979 to 
mid-September 1979, additional medical records from that 
period of time are not likely.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  A medical examination or opinion is not required 
in this claim as the appellant has provided no competent 
evidence of a causal connection between the disabilities 
alleged and his active service or any service-connected 
disability.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).

Because there is no competent evidence tending to show that 
the veteran had hypertension, coronary artery disease, or 
peripheral vascular disease during service, VA's duty to 
assist is not triggered.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002).  Even taking into account the veteran's 
statements, these criteria have not been met.  Hypertension, 
coronary artery disease, and peripheral vascular disease are 
not the type of conditions where the veteran's statements 
alone could provide a link to active service.  This is 
because he lacks the education, training, or experience to 
offer medical diagnoses or opinions.  See Explanatory 
Statement on H.R. 4864, As Amended, 146 Cong. Rec. H 9912, H 
9915 (Oct. 17, 2000) (defining "competent evidence" as 
"fit for the purpose for which it is offered," meaning a 
lay person can provide evidence that he has pain, such as 
pain in the knee, but not that he has, for example, a torn 
ligament, because that diagnosis requires more sophisticated 
information provided by special examination or testing).  In 
this particular case, the persistent or recurrent symptoms of 
such a condition are not the type of things that can be 
observed by a lay person.  38 U.S.C.A. 5103A(d) (West Supp. 
2002); 38 C.F.R. 3.159(c)(4)(A) (2004).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  The 
presence of these disabilities was essentially ruled out upon 
in-service examination in January 1979.

As noted, the veteran requested a Board hearing.  He was 
unable to attend his requested hearing because he was 
incarcerated.  In June 2003, he reported that he would 
postpone his hearing indefinitely.  He remains incarcerated.  
The Board finds that the request has thus been effectively 
withdrawn.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease, 
including cardiovascular disease, may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active service.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show no complaints or objective 
findings of hypertension, coronary artery disease, or 
peripheral vascular disease.  Blood pressure was 120/80, 
112/70, and 134/90 in April 1973, and 115/80 in January 1979.  
The heart was described as within normal limits in April 
1973.  On examination in January 1979, the heart and vascular 
system were described as normal.

Post-service treatment records from the Department of 
Criminal Justice and Brackenridge Hospital show complaints 
and treatment for the alleged disabilities dating from no 
earlier than 1988.  

In view of the foregoing, the Board finds that there is no 
competent medical evidence showing that hypertension, 
coronary artery disease, or peripheral vascular disease began 
in service.  The Board cites to the lack of evidence of a 
chronic condition in service, the lack of indications in the 
service medical records, and the lack of treatment for over 
eight years following service as supportive of this 
conclusion.  No chronic disability, including any 
hypertension, cardiovascular or peripheral vascular disease, 
was shown in service or within the one year period following 
service.  There is no medical evidence showing continuity or 
otherwise showing that the veteran had a chronic 
cardiovascular or peripheral vascular condition in service or 
during an applicable presumption period and still has such a 
condition.  See Savage v. Gober, 10 Vet. App. at 498.  

Furthermore, no opinion evidence or other probative evidence 
links the current hypertension, coronary artery disease, or 
peripheral vascular disease to service.  Instead, the records 
show only current disability, and there is no evidence of a 
relationship between the disabilities and service other than 
the veteran's unsupported history of continued symptoms 
despite years of no documented treatment.  Essentially, the 
critical element in this claim is the lack of competent 
medical evidence of a relationship between the current 
disabilities and service.  

Contrary to the veteran's contentions that his current 
disabilities are related to active service, there is no 
medical support for his theories specific to this case.  The 
Board appreciates the sincerity of the veteran's beliefs.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
that his claimed condition is etiologically related to 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Though the veteran has cited to studies suggesting deficient 
medical care in the prison system, and to literature 
indicating the disabilities he has evolved over a long period 
of time, these are not dispositive of the issue of whether 
his actual disabilities are related to his service.  They are 
outweighed by the probative evidence in this case which shows 
no treatment in service or for years after service, combined 
with the lack of competent medical opinion evidence as to his 
actual case.  To the extent that the veteran is attempting to 
extrapolate from the literature that he has hypertension, 
coronary artery disease, and peripheral vascular disease that 
is somehow related to his active service, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board has also considered the 
veteran's statement that an in-service doctor told him that 
he had hypertension.  However, "hearsay medical evidence" 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no 
competent evidence of record which connects the veteran's 
claimed disabilities to his active duty. 

As the veteran is not service connected for hypertension, 
service connection for  coronary artery disease or peripheral 
vascular disease as secondary to hypertension must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994).   

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for hypertension, coronary 
artery disease, and peripheral vascular disease.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


ORDER

Service connection for hypertension is denied.  

Service connection for coronary artery disease, including as 
secondary to service-connected hypertension, is denied.  

Service connection for peripheral vascular disease, including 
as secondary to 
service-connected hypertension, is denied.  


REMAND

A VA disability compensation examination would be beneficial 
in adjudicating the veteran's claim for NSC pension.  VA has 
an obligation to afford claimants for disability benefits a 
thorough, contemporaneous examination when necessary to 
evaluate a disability. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2004); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  This is so even if a veteran is incarcerated.  
Bolton v. Brown, 8 Vet. App. 185, 189-90 (1995).

The United States Court of Veteran's Claims (The United 
States Court of Veterans Appeals prior to May 1, 1999, and 
hereinafter "the Court") has addressed the issue of 
examinations for incarcerated veterans.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the Court stated:

We do, however, caution those who adjudicate 
claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals 
are entitled to the same care and consideration 
given to their fellow veterans.

Id. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court held 
that, although the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, the record contains neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  Under the unique 
circumstances presented by this case, where the Secretary has 
determined that the veteran is not available to participate 
in a VA examination under regular conditions, and in keeping 
with the "caution" of Wood, supra, a remand is required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim.  See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2004).

In view of the Court's admonitions, the Board remands this 
issue in order to afford the veteran an opportunity to 
undergo medical examination.  Accordingly, the case is 
REMANDED for the following development:

1.  Make reasonable efforts to afford the 
veteran an appropriate VA examination to 
determine the nature and extent of all of his 
disabilities.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  

The examination report should include a 
detailed account of all manifestations of the 
disabilities found to be present.
The examiner must comment on the degree of 
functional impairment caused by the veteran's 
disabilities, particularly noting to what 
extent each of these disorders contributes to 
an inability to secure and follow a 
substantially gainful occupation.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

2.  Then, readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative, if any, should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


